Citation Nr: 0425645	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a conversion 
reaction, claimed as memory loss.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a dental condition, 
to include service connection for dental treatment purposes.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from February 1982 until April 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied the benefits sought on appeal.

The claim of entitlement to service connection for a dental 
condition, to include service connection for dental treatment 
purposes, is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart murmur noted in service was not accompanied by 
any clinical symptoms, and the post-service evidence contains 
no reference to, or current diagnosis of, a heart murmur or 
of any cardiovascular disorder.

2.  A conversion reaction was diagnosed during service in 
conjunction with the veteran's complaints of back pain, and 
was unaccompanied by any identifiable physical disability.  

3.  Post-service evidence does not contain any diagnosis of a 
conversion reaction/disorder, a condition primarily 
manifested by memory loss, or of any psychiatric disorder. 


CONCLUSIONS OF LAW

1.  A disorder affecting the heart, claimed as heart murmur, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).

2.  A conversion reaction, also claimed as memory problems, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2002 and July 2003 letters, the RO informed the 
appellant of the VCAA and its effect on his claims.  In 
addition, the appellant was advised, by virtue of a May 2003 
statement of the case (SOC) and November 2003 supplemental 
SOC, of the pertinent law, and what the evidence must show in 
order to substantiate the claims.  We therefore believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with lay 
statements and duplicate service medical records, thus curing 
(or rendering harmless) any previous omissions.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claimed conditions, a VA examination for the veteran's 
claimed conversion reaction/memory loss was conducted in 
February 2003.  With respect to the claim for a heart murmur, 
there were no active symptoms in service, and the post-
service medical evidence contains no reference to a heart 
murmur or any indication of any cardiovascular condition.  
With respect to the dental claim, a VA examination will be 
ordered pursuant to that claim, as will be explained below in 
the Remand portion of this decision.  Thus, the statutory 
requirement in the VCAA, that a medical examination or 
medical opinion be secured when necessary to make a decision 
on the claim, has been fully satisfied by the development 
action undertaken by the RO.   The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claims. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records reflect that, on enlistment 
examination, there were no abnormalities except for a 
notation of defective vision.  A record dated in early 
February 1982 notes a heart murmur, which was not accompanied 
by any complaints or symptoms.  The veteran was admitted to a 
Navy medical center in March 1982, where he was treated for 
several days for diagnoses including total body/back pain and 
for a conversion disorder.  The history revealed that there 
was no significant injury prior to admission, and an 
examination showed no cause for the pain.  The veteran was 
discharged to duty with no orthopedic problems, and a 
recommendation that he be seen by mental health personnel.  
He was seen by the mental health unit later in March 1982.  
An assessment of psychogenic pain, with contemplation of 
secondary gain, was made.  

In May 2002, the veteran filed claims seeking benefits for 
memory loss and a heart murmur.  The record contains two 
statements dated in December 2002, from the veteran's spouse 
and his supervisor.  Both attested to the veteran's memory 
problems, and the veteran's spouse stated that these problems 
began just following service and have become worse during the 
20 years since service.

A VA psychiatric examination was conducted in February 2003.  
The history indicated that the veteran had never had any 
psychiatric treatment, examination, or hospitalization.  On 
clinical evaluation, the veteran complained of some 
forgetfulness.  The examiner noted that in light of the 
veteran's short length of service, which was only two months, 
even if he did have some forgetfulness, this could not be 
tied to any service-connected problem.  The examiner also 
noted that the conversion reaction and similar manifestations 
came from the personality, and were not direct results of any 
external and psychiatrically significant influence.  The 
examiner further stated that the mental status examination 
was completely normal.  The examiner noted that the veteran 
reported forgetting a key in his lock occasionally, and the 
examiner noted that he also occasionally did the same.  The 
examiner concluded that the veteran did not have any 
psychiatric problem, and that certainly no such problem was 
service-connected.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  Notwithstanding the 
lack of a diagnosis of a disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
claimed disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992). 

In addition, if the claimant had 90 days of continuous active 
service and served during a period of war, service connection 
may be granted for certain chronic disabilities, such as 
psychosis, if such disorder is shown to have been manifested 
to a compensable degree within one year after the veteran's 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, 
inasmuch as the veteran had no such service, the presumptions 
afforded under the aforementioned law and regulations are 
inapplicable to his case.

IV.  Analysis

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, the service medical records contain a single 
notation referencing conversion reaction in conjunction with 
the veteran's complaints of back pain (March 1982) and a 
heart murmur which was noted as not accompanied by any 
complaints or symptoms (February 1982).  

As to both claimed conditions, the post-service evidence is 
entirely negative for treatment or a diagnosis of any heart 
murmur, cardiovascular condition, conversion reaction, 
psychiatric disorder, or any condition primarily manifested 
by memory loss.  Both the veteran's spouse and his employer 
have noted that the veteran has memory lapses and the veteran 
has complained of such himself.  To the extent that these 
individuals are suggesting that the veteran's memory problems 
may be related to service, a lay person without medical 
training, such as the veteran and the other individuals, is 
not competent to opine on medical matters such as diagnosis, 
date of onset, or cause of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions).

A VA examination was conducted in conjunction with the 
veteran's complaints of memory loss, which he maintains is 
attributable to service.  However, at that time the VA 
examiner found no psychiatric disorder, no conversion 
reaction, and no condition manifested by memory loss.  The 
examiner further opined that, in light of the veteran's short 
length of service, i.e., two months in 1962, even if he did 
have some forgetfulness, this could not be tied to some 
service-connected problem.  The examiner also noted that 
conversion reaction and similar manifestations come from the 
individual's personality, and are not direct results of any 
external and psychiatrically significant influence.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In this case, neither of the veteran's claimed 
conditions, heart murmur or conversion reaction/memory loss, 
is currently diagnosed or has been diagnosed at any time 
during the more than 20 years since the veteran was 
discharged from service.  Accordingly, the appeal must fail, 
and these claims must be denied on this basis alone.

ORDER

Entitlement to service connection for a heart murmur is 
denied.  

Entitlement to service connection for conversion reaction, 
also claimed as memory loss, is denied.

REMAND

In December 2002, the veteran filed a dental claim, 
indicating that during service a root canal was performed and 
fillings were placed in several teeth.  He contended that his 
fillings had come out and that teeth which had been treated 
with a root canal had rotted.  He indicated that he badly 
needed to have some dental work done.  The service dental 
records reveal that treatment was rendered numerous times in 
February 1982 for several teeth, including: #'s: 2, 3, 30, 
12, 19 and 20.

Under applicable criteria, a veteran having a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).

Effective June 8, 1999, selected VA regulations governing 
dental claims were revised for clarification purposes.  Under 
the current regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381(a) (2003).  However, the following will not be 
considered service-connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) third molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; and (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
38 C.F.R. § 3.381(e) (2003).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the in-service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2003).

In this case, the Board finds that additional evidentiary 
development and notification action is necessary prior to 
further consideration of the veteran's appeal.  Initially, it 
should be clarified whether the veteran is seeking service 
connection for compensation purposes, and if so, his 
specifically claimed disorder, or for the purpose of 
establishing eligibility for outpatient dental treatment.  

The record contains absolutely no indication of the veteran's 
post-service dental problems.  Accordingly, a VA dental 
examination should be scheduled.  In addition, the record on 
appeal does reflect that the veteran was provided adequate 
notice of the new laws and regulations governing claims for 
dental treatment in either the statement of the case or the 
supplemental statement of the case.   The new laws and 
regulations are found at, among other places, 38 U.S.C.A. § 
1712 (West 2002) and 38 C.F.R. §§ 3.381, 4.150, 17.161, et 
al. (2003).  Therefore, remand is required.  See 38 C.F.R. §§ 
19.9, 19.29.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

1.  The VBA AMC should contact veteran 
and request that he clarify whether he is 
seeking service connection for a dental 
disorder for compensation purposes (and 
for what specific disorder), or for the 
purpose of establishing eligibility for 
outpatient dental treatment.

2.  The VAMC should review the record and 
send an appropriate letter to the veteran 
(and representative, if one is appointed) 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


3.  The veteran should also be afforded a 
VA dental examination to determine the 
nature and etiology of any current dental 
disorder.  The veteran's claims folder 
must be obtained and made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should describe the procedures and teeth 
involved in treatment during service.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran 
currently exhibits any dental disability 
which is the result of trauma in service, 
or whether such a relationship to service 
is unlikely (i.e., less than 50-50 degree 
of probability).  

Any of the following should be 
identified: treatable carious teeth, 
replaceable missing teeth, dental or 
alveolar abscesses, and periodontal 
disease, calculus, acute periodontal 
disease; third molars; and impacted or 
malposed teeth, or other developmental 
defects.  The examiner should also 
comment on whether the veteran exhibits 
(1) any potentially compensable dental 
conditions, such as loss of teeth due to 
loss of substance of the body of the 
maxilla or mandible; or (2) a dental 
condition which is complicating a medical 
condition currently being treated by VA.

4.  After the actions requested above 
have been completed, the VAMC should 
again review the record considering all 
of the evidence.  If the determination 
remains adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations including the new laws and 
regulations found at 38  U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 17.161 et al, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



